DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,814,991 (“Shah”) in view of U.S. Patent No. 5,365,153 (“Fujita”).
Regarding claim 1, Shah discloses:
A hybrid electric aircraft propulsion system (FIGS 3-16 depict various embodiments of a hybrid aircraft propulsion system), the system comprising: 
a thermal engine (col. 2, ll. 43-51) configured for outputting rotational mechanical power (implicit); 
a generator (col. 2, l. 64 through col. 3, l. 48) configured for generating a first source of alternating current (AC) electric power from the rotational mechanical power (implicit; generator is connected to a rotary power source and the purpose of electrical generators is to convert mechanical power into electrical power); 
at least one motor inverter (col. 4, ll. 57-59) configured to convert DC electric power received from a DC power source to AC electric power (col. 4, ll. 59-67) to provide a second source of AC electric power (battery is optional and would constitute a second source of power); 
e.g., FIG 11 shows inverter 322 connected each motor via switches 324, 326, 1104, 1106, etc.), the first electric motor configured to generate a first rotating output for driving a first rotating propulsor, the second electric motor configured to generate a second rotating output for driving a second rotating propulsor (e.g., col. 4, ll. 8-27 discuss the motors as driving “fan 206” and being part of the “propulsion system"); and 
a controller configured for selectively driving the first and second electric motors from the generator, the at least one motor inverter, or a combination thereof.
	
	Shah does not explicitly disclose “wherein at least one of the first electric motor and the second electric motor comprises a first motor stator and a second motor stator, and wherein the first motor stator is operatively coupled to the generator and the second motor stator is operatively coupled to the at least one motor inverter” as recited by the instant claims.

	Fujita discloses a propulsion motor comprising a first and second motor stator (FIG 5, motor M comprises first motor stator 23 and second motor stator 33) wherein the first motor stator is operatively coupled to a first AC power source (FIG 6, stator 23 is coupled to inverter 28) and the second motor stator is operatively coupled to a second AC power source (stator 33 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Shah as taught by Fujita and common knowledge in the art by utilizing common thermal engines to drive the generator of Shah (thereby making use of well- known components for their intended purpose) as well as utilizing motors with multiple stators, each of the stators being connected to a different power source (i.e. the first stator being connected to the AC generator and the second stator being connected to the AC inverter), for the purposes of improving efficiency and including redundancy against faults.
Regarding claim 2, the combination of Shah in view of Fujita (“the first combination”) discloses the limitations as set forth in claim 1, and Shah further discloses the controller being configured to selectively connect the generator to the first or second electric motor (FIG 11 depicts switches 324, 326, which may be closed such that generator 306 delivers power to motor 1; unlabeled switches between generators and AC-AC converters 1102, 1104 may be open or closed such that power is selectively delivered to a motor).
Regarding claim 3, the first combination discloses the limitations as set forth in claim 2, but does not explicitly disclose the generators comprising first and second stators, the first stator driving the first motor and the second stator driving the second motor.
Examiner notes, however, that Fujita includes the broad teaching that an electric machine may include a plurality of stators for the purposes of redundancy.  This teaching is applicable to the generators of Shah, thus it would have been obvious to one of ordinary skill in 
Finally, since Shah already discloses variable configurations wherein each generator may be selectively coupled to any of the present motors, it would be obvious to one of ordinary skill in the art that the modified generators having plural stators would also be selectively connectable to any of the present motors such that the first stator may drive the first motor and the second stator may drive the second motor.
Regarding claim 4, the first combination discloses the limitations as set forth in claim 3 and Shah further discloses an alternative embodiment (FIG 16) wherein the battery is coupled to multiple DC-DC converters which, in turn, are connected to different motors.  Shah does not disclose the purpose for this separation of part (i.e., splitting one DC-DC converter into two separate converters) but one of ordinary skill would recognize that different motors may have differing power requirements and, thus, having separate converters facilitates more efficient power conversion and delivery.  As such, it would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to further modify Shah by providing separate inverters for each motor for the purposes of accommodating differing power requirements.
Regarding claim 6, the first combination discloses the limitations as set forth in claim 1 and further discloses wherein the system is further configured for having the at least one motor inverter selectively connected to the first motor stator and the second motor stator (Shah shows the motor inverter be selectively connected to the first and second motors), and the generator selectively connected to the first motor and the second motor (Shah shows the generators being selectively connected to the first motor and the second motor).  As combined, stators of each motor.
Regarding claim 7, the first combination discloses the limitations as set forth in claim 6 and further discloses the controller being further configured to perform any one of: driving the first motor stator, the second motor stator or both from the generator; and driving the first motor stator, the second motor stator, or both, from the at least one motor inverter (switches of Shah may be selectively opened or closed such that all of the options listed above are possible).
Regarding claim 8, the first combination discloses the limitations as set forth in claim 1 and Shah further discloses the generator and the at least one motor inverter being selectively coupled together, the at least one motor inverter is configured to transform AC electric power from the generator into DC electric power, and the controller is configured to charge the DC power source using the DC electric power from the at least one motor inverter (col. 3, ll. 24-48).
Regarding claim 9, Applicant recites a method for operating the hybrid electric aircraft propulsion system recited by claim 1.  As such, the rejection of claim 1 applies, mutatis mutandis, to claim 9.
Regarding claim 10, Applicant recites a method for operating the hybrid electric aircraft propulsion system recited by claim 3.  As such, the rejection of claim 3 applies, mutatis mutandis, to claim 10.
Regarding claims 11, 12, and 14-16, Applicant recites a method for operating the hybrid electric aircraft propulsion system recited by claims 6 and 7.  Each of the claims corresponds to mutatis mutandis, to claims 11, 12, and 14-16.
Regarding claims 13 and 18, Applicant recites a method for operating the hybrid electric aircraft propulsion system recited by claim 8.  As such, the rejection of claim 8 applies, mutatis mutandis, to claims 13 and 18.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Fujita as applied to claim 9 above, and further in view of U.S. Patent Application Publication No. 2017/0320585 (“’585”).
Regarding claim 17, Shah discloses the limitations as set forth in claim 9, but does not explicitly disclose a third rotating propulsor using propulsion power generated by the thermal engine.  The ‘585 document discloses a hybrid power system for powering electric propulsion motors wherein the primary engine also provides propulsion power to an additional rotating propulsor (FIG 4).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Shah as is taught by ‘585 by directly driving an additional propulsor on the engine for the purposes of providing additional propulsive power to the system.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
More specifically, Applicant’s arguments hinges on Armstrong’s failure to disclose a “direct AC-AC architecture.”  As Armstrong failed to teach the required architecture, a new 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS K QUIGLEY/Examiner, Art Unit 2832  

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832